                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

TEXTRON AVIATION, INC.,      )
                             )
                  Plaintiff, )
                             )
v.                           )
                             )
SUPERIOR AIR CHARTER, LLC, )                  Case No.: 18-1187-JWB-KGG
                             )
                  Defendants )
                             )

                      ORDER ON MOTION TO COMPEL
                       AND TO EXTEND DEADLINES

       The above-captioned case relates to the failure to pay on maintenance

agreements on certain aircraft. (See No. 18-1187, Doc. 1, at 2-3.) A companion

case, No. 18-1095 (hereinafter “Cessna Finance case”), relating to failure to pay

for certain aircraft and the abandoning thereof is also currently pending in this

District.

       On February 13, 2020, the Court held an in-person hearing relating to three

overlapping discovery motions pending in these two cases. (See Doc. 122.) The

Court ruled on some issues at the hearing. The Court’s remaining rulings on those

motions will be addressed by separate Order. At the hearing, the Court also

addressed an additional Motion to Compel (Doc. 125) in the above-captioned case

as well as motions to extend the expert disclosure deadlines in both cases (Doc.


                                          1
140; No. 18-1095, Doc. 128). The motion in the present case is also the subject of

this Order, while an additional Order is being filed in the companion case to

address that motion to extend.

      A.     Motion to Compel (Doc. 125).

      Plaintiff Textron moves to compel responses from Superior Air to Plaintiff’s

second document requests as well as a second subpoena to JetSuite. JetSuite is not

a party to this lawsuit, but is a Defendant in the Cessna Finance case. The

document requests to Superior Air and the subpoena to JetSuite sought the same 10

categories of documents. Prior to the hearing, the parties resolved their issues as to

all but one category of requested documents. (See Doc. 146, at 3.)

      The issue remaining deals with category 10, any contracts between

Defendant and any third party for maintenance on any of Defendant's aircraft from

2012 to the present. Respondents objected this request is vague and overly broad

because the kinds of “maintenance” requested are not specified and because of the

aircraft included in the request, which includes aircraft other than the CJ3s at issue

in this litigation. (Doc. 126, at 9.) Defendants also object that the information

sought is irrelevant and disproportionate to the needs of the case.

      Plaintiff argues the corrosion issues in the aircraft were the direct result of

Respondents’ failure to maintain the aircraft, which entitles Plaintiff to review any

contracts between either of the Respondents and any third-party maintenance


                                           2
providers “to determine who was responsible for performing certain types of

maintenance on the aircraft, how often, and any other terms of the arrangements.”

(Id.) Plaintiff argues this information may also lead to additional discoverable

information in the form of documents that must be subpoenaed from third-party

maintenance providers. Plaintiff continues that if Respondents have contracts for

maintenance on other aircraft besides the eight JetSuite Aircraft, Plaintiff is

“entitled to review those documents as well in order to understand differences in

the terms and level of service that [Respondents] were willing to provide for their

different types of aircraft.” (Id.)

      At the hearing, Defendant argued that this request is improper because it is

open-ended as to the type of maintenance. Defendant continued that this

information does not provide evidence as to how the airplane was cared for by

owner, which Plaintiff contends is a reason the information is relevant. Defendant

also addressed the issues of burden and proportionality. Defense counsel agreed to

provide maintenance contracts for CJ3s, but drew the line at providing such

information regarding other models of airplanes. Plaintiff indicated that it was

seeking the overarching maintenance contracts.

      The Court sustained Defendant’s objections, finding that all contracts

relating to all airplanes and maintenance providers was facially overly broad. As




                                           3
such, Plaintiff’s Motion to Compel (Doc. 125) is DENIED as to the remaining

issue.

         B.    Unopposed Motion to Extend Expert Deadlines (140).

         In the present case, Defendant requests that “proponent expert disclosures

for experts who may rely on documents that are the subject of [Defendant’s]

pending motion to compel and the motions to compel pending in the companion

case be due 90 days after the production of all documents compelled in connection

with those motions.”1 (Doc. 140, at 1.) The Court GRANTED this motion in

part.

         The expert deadlines in both cases were suspended. The Court informed the

parties that this may result in the remaining deadlines in the case being extended at

a later time. The Court set an in-person status conference for both cases to occur

on March 24, 2020, at 1:30 p.m. The parties were instructed to provide the Court

with a joint memo outlining what should be addressed at the status conference no

later than March 17, 2020. The expert deadlines and all subsequent deadlines will

be re-set at that hearing.




1
  As mentioned previously, a similar motion was filed by the Defendants in the Cessna
Finance case. (No. 18-1095, Doc. 128.) Plaintiff Cessna Finance was the only party
opposing the motion in that case; the remaining counterclaim Defendants do not oppose
the requested extension. Regardless, that motion was also granted in part.
                                           4
      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

125) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Unopposed Motion to

Extend Expert Disclosure Deadlines (Doc. 140) is GRANTED in part as more

fully set forth above.

      IT IS SO ORDERED.

      Dated this 14th day of February, 2020, at Wichita, Kansas.

                                      S/ KENNETH G. GALE
                                      HON. KENNETH G. GALE
                                      U.S. MAGISTRATE JUDGE




                                        5
